                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 EPAC TECHNOLOGIES, INC.,                         )
                                                  )
          Plaintiff,                              )
                                                  )
 v.                                               )    NO. 3:12-cv-00463
                                                  )    CHIEF JUDGE CRENSHAW
 HARPERCOLLINS CHRISTIAN                          )
 PUBLISHING, INC., f/k/a THOMAS                   )
 NELSON, INC.,                                    )
                                                  )
          Defendant.

                          ORDER AND MEMORANDUM OPINION

         This case is set for a jury trial beginning on January 8, 2019, at 9:00a.m. The Court held

a final pretrial conference on January 4, 2019. For the reasons given at that conference, as well

as the reasons stated below, the Court rules as follows:

      1. EPAC’s Motions In Limine

         A.      EPAC’s Motion In Limine No. 1

         Before the Court is EPAC’s Motion In Limine No. 1: To Preclude All Evidence Regarding

EPAC’s Performance And/Or Ability To Perform After April 6, 2011. (Doc. No. 811.) Thomas

Nelson has filed a response in opposition (Doc. No. 811), to which EPAC has replied (Doc. No.

904). For the following reasons, EPAC’s Motion In Limine No. 1 will be denied.

         This is a simple contract dispute with the main issue being whether Thomas Nelson had

cause to terminate the Master Services Agreement (“MSA”) with EPAC. (Doc. No. 737.) After

Thomas Nelson hired EPAC to print books using EPAC2 technology at the Fairfield, Ohio facility.

(Doc. No. 647 at 2, 4.) During the cure period, EPAC printed books using the EPAC2 technology,

mostly at a facility in New Jersey, inspected the books, and sent the books to Thomas Nelson.
(Doc. No. 647 at 12.) Thomas Nelson destroyed the books that were not good quality. (Doc. No.

435 at 5.) Thomas Nelson then terminated the contract, alleging that (1) the books were not good

quality; (2) EPAC did not use the correct facility to ship the books; and (3) the EPAC2 facility

could not produce a sufficient quantity of books to keep pace with Thomas Nelson’s demand.

(Doc. Nos. 491-2, 491-3.) Thomas Nelson instead contracted with Lightning Source, Inc. (“LSI”)

to print its books, and EPAC subsequently sold its interest in the EPAC2 technology and its

Fairfield, Ohio facility to LSI. (Doc. No. 586 at 8.)

        EPAC moves to preclude Thomas Nelson from offering any evidence or argument

regarding EPAC’s ability to fulfill its obligations under the MSA after April 6, 2011 (the last day

the MSA was operative). (Doc. No. 811 at 1.) EPAC first argues that such evidence is irrelevant

and inadmissible because EPAC’s ability to fulfill its obligations under the MSA, after the

agreement was no longer operative, is not a fact of consequence at trial, and, therefore, such

evidence is inadmissible. (Id. at 4.) EPAC acknowledges that this Court previously permitted

discovery regarding this issue but argues that the standard for seeking discovery (“reasonably

calculated to lead to the discovery of admissible evidence”) is much broader than the standard for

admissible evidence (admissible evidence must have a “tendency to make the existence of any fact

of consequence more or less probable than it would be without the evidence.”) (Id. at 4.) EPAC

maintains that any evidence regarding the quality of books not covered by the express terms of the

MSA, including those produced under other contracts or after the MSA was terminated, is

irrelevant. (Id. at 5.)

        Next, EPAC seeks exclusion of evidence because Thomas Nelson anticipatorily breached

the MSA, and, as a result, EPAC’s ability to tender performance of its obligations under the MSA,

post-breach, is irrelevant. (Id. at 6-7.) Moreover, EPAC asserts that, even if such evidence was



                                                  2
relevant, its introduction would mislead and confuse the jury by shifting the jury’s attention from

the quality of books EPAC produced under the MSA. (Id. at 7.) EPAC concludes that to permit

post-termination evidence “would be as prejudicial as trying to hold Ford liable because its cars

were not Cheyvs.” (Id.) Finally, EPAC argues that such evidence would (1) lack a proper

foundations under Fed. R. Evid. 602; and (2) require improper lay opinion testimony under Fed.

R. Evid. 701. (Id. at 8-9.)

        Thomas Nelson first responds that the post-termination evidence is relevant because it

demonstrates why termination of the MSA was justified. (Doc. No. 858 at 1.) Thomas Nelson

argues that, because manufacturing systems tend to improve over time, a reasonable juror could

infer that the EPAC2 system’s inability to produce quality books at the required volume in the

months after April 2011 supports a conclusion that the EPAC system also performed poorly prior

to the MSA’s termination. (Id. at 2.) Regarding EPAC’s anticipatory repudiation argument,

Thomas Nelson contends that it does nothing to refute the clear relevance of EPAC’s ability, after

the MSA’s termination, to produce books meeting the MSA’s prior specifications. (Id.) Further,

Thomas Nelson contends that the inferences to be drawn from EPAC’s post-termination inabilities,

and the weight to give those inferences, are decisions for the jury. (Id. at 3-5.)

        Pre-trial motions in limine are a method to exclude irrelevant and overly prejudicial

evidence and “a method of ‘narrow[ing] the evidentiary issues for trial and . . . eliminat[ing]

unnecessary trial interruptions.’” See Louzon v. Ford Motor Co., 718 F.3d 556, 561 (6th Cir. 2013)

(quotation omitted). The ruling is a “preliminary determination in preparation for trial” and “will




                                                  3
be reversed only where the court abuses its discretion.” Pigott v. Battle Ground Acad., No. 3:11-

CV-0764, 2013 WL 1775068, at *1 (M.D. Tenn. Apr. 25, 2013). 1

       First, the Court finds that evidence and argument regarding EPAC’s ability to fulfill its

obligations under the MSA after April 6, 2011 is relevant. Under Federal Rule of Evidence 401,

evidence is relevant if (1) it has any tendency to make a fact more or less probable than it would

be without the evidence; and (2) the fact is of consequence in determining the action. Here,

showing that EPAC and LSI had at least some difficulties with its EPAC2 system after the MSA’s

termination is circumstantial evidence that tends to show that EPAC’s ability to produce books

within the MSA’s specifications while the agreement was operative is less probable. Further, this

is a fact of consequence because this entire case concerns whether Thomas Nelson was or was not

justified in terminating the MSA. Accordingly, the Court finds the evidence relevant. The Court

rejects EPAC’s argument that, because Thomas Nelson anticipatorily breached the MSA, EPAC’s

ability to tender performance of the MSA is irrelevant. This argument simply has no bearing on

whether the post-termination abilities of EPAC tends to make it less probable that EPAC was

sufficiently fulfilling the MSA’s terms at the time the agreement was operative.

       The Court also finds that such evidence will not unfairly prejudice EPAC, nor will it

confuse the jury. See Fed. R. Evid. 403. The evidence has probative value, and the Court does not

believe that there is any significant danger that such evidence will unfairly prejudice EPAC or

mislead the jury. Id. Thus, for the reasons outlined above, EPAC’s Motion In Limine No. 1: To

Preclude All Evidence Regarding EPAC’s Performance And/Or Ability To Perform After April 6,

2011 is DENIED.




       1
         The Court notes that the above-referenced general law applies to each of EPAC’s
individual motions in limine.
                                                4
       B.      EPAC’s Motion In Limine No. 2

       Before the Court is EPAC’s Motion In Limine No. 2: To Preclude All Evidence Regarding

The LSI Acquisition. (Doc. No. 812.) Thomas Nelson has filed a response (Doc. No. 858), to

which EPAC has replied (Doc. No. 904). For the following reasons, EPAC’s motion in limine will

be denied.

       In its motion, EPAC argues that Thomas Nelson should be prevented from offering any

evidence or argument regarding non-party Lightning Source, LLC’s (“LSI”) acquisition of

EPAC’s EPAC2 system assets. (Doc. No. 812 at 1.) EPAC argues that such evidence is irrelevant

and inadmissible because it concerns activity that occurred after Thomas Nelson anticipatorily

breached the MSA. (Id. at 3.) Again, EPAC relies upon the doctrine of anticipatory breach to

conclude that the non-repudiating party (in this case EPAC) is not required to prove its ability to

perform in the future. (Id.) Moreover, EPAC maintains that even if such evidence has probative

value, it will mislead and confuse the jury regarding EPAC’s damages. (Id. at 4.)

       Thomas Nelson responds that EPAC’s post-termination transaction with LSI is relevant

evidence concerning EPAC’s mitigation of damages and its inability to perform. (Doc. No. 858 at

7.) Thomas Nelson argues that, by its very nature, evidence of mitigation of damages occurs post-

breach, and, therefore, EPAC’s argument that such evidence is irrelevant is nonsensical. (Id.)

Thomas Nelson also asserts that EPAC’s anticipatory-repudiation argument is wrong as a matter

of law because the Court is not required to ignore events that occur post-termination. (Id.) Citing

New York Trust Co. v. Island Oil & Transport Corp., 34 F.2d 653, 654 (2d 1929), Thomas Nelson

explains that damages can never do more than restore the injured party to the position he would

have been in, had the non-breaching party performed. (Id. at 7-8.)




                                                5
        Here, the Court believes that evidence/argument related to EPAC’s transaction with LSI is

relevant and admissible. EPAC’s sale of the EPAC2 system to LSI has relevance on EPAC’s

alleged breach of contract and fraudulent concealment claims. Therefore, the Court will permit

evidence regarding the LSI acquisition of the EPAC2 system, consistent with the Federal Rules of

Evidence. EPAC’s Motion In Limine No. 2: To Preclude All Evidence Regarding The LSI

Acquisition is DENIED.

        C.        EPAC’s Motion In Limine No. 3

        Before the Court is EPAC’s Motion In Limine No. 3: To Preclude All Evidence Regarding

The “Stress Test,” Or, In The Alternative, To Preclude Testimony of LSI Representatives As

Cumulative And Redundant. (Doc. No. 813.) Thomas Nelson has filed a response (Doc. No. 858),

to which EPAC has replied (Doc. No. 904). For the following reasons, EPAC’s motion in limine

will be denied.

        As part of its purchase of the EPAC2 assets, LSI conducted a “stress test” of the EPAC2

system. (Doc. No. 813 at 2-3.) In the instant motion, EPAC seeks to suppress any evidence or

argument regarding LSI’s stress test, arguing that the evidence is irrelevant and inadmissible. (Id.

at 3.) EPAC argues that the LSI stress test did not test EPAC’s capacity to manufacture books

according to Thomas Nelson’s specifications but, rather, tested the EPAC2 system’s ability to print

files and bar codes according to LSI’s specific customer specifications. (Id. at 3-4.) Because of

this significant variation, EPAC contends that the LSI stress test is irrelevant. (Id. at 4.)

        EPAC also argues that the LSI stress test is “experimental evidence” and, as such, it is not

“substantially similar” to the conditions and circumstances in which EPAC produced Thomas

Nelson’s books under the MSA. (Id. at 4-5.) EPAC believes that evidence regarding the LSI stress

test will mislead and confuse the jury by creating the false impression that the “stress test”



                                                   6
replicated EPAC’s manufacture of books for Thomas Nelson under the MSA. (Id. at 6.) In the

alternative, EPAC argues that any evidence of the LSI stress test should be limited to the testimony

of LSI representative John Secrest because testimony from other LSI representatives would be

cumulative and redundant. (Id. at 6-7.)

        Thomas Nelson responds that the Court has already found the LSI stress test relevant in a

prior order. (Doc. No. 858 at 2.) Further, Thomas Nelson argues that the inferences to be drawn

from the LSI stress test and the weight to give those inferences are decisions for the jury. (Id. at 3-

4.) Thomas Nelson also contends that the LSI stress test was conducted under sufficiently similar

conditions because LSI conducted the test using EPAC’s own EPAC2 facility. (Id. at 4 n.3.)

Finally, Thomas Nelson asserts that multiple LSI representatives, including those who conducted

the stress test, should be allowed to testify because the probative value of these witnesses’

testimony is high, their testimony will not be cumulative, and the value of the testimony will not

be substantially outweighed by any countervailing factors. (Id. at 6.)

        First, the Court notes that, as to Thomas Nelson’s contention that the LSI stress test was

already deemed relevant in a prior order, Thomas Nelson is mistaken. In the cited order, the Court

merely noted that, to the extent Thomas Nelson sought information about the EPAC2 technology

on the date EPAC sold its interest in the technology to LSI, such discovery was relevant. (See Doc.

No. 753 at 2.) The Court did not make any finding that such evidence, if discovered, would be

relevant at trial.

        Second, the Court finds that the results of the LSI stress test are relevant because it

constitutes circumstantial evidence. Although the purpose of the LSI stress test was not to measure

EPAC’s ability to produce books according to Thomas Nelson’s specifications, the LSI stress test

measured, at least in part, the EPAC2 system’s speed and capacity at that point in time. (See Doc.



                                                  7
No. 813-1 at 12.) Thus, the LSI stress test is relevant because it tends to make a fact of consequence

in the action (i.e., the general capabilities and problems regarding the EPAC2 system) more or less

probable. See Fed. R. Evid. 401.

       To the extent that EPAC categorizes the LSI stress test as “experimental evidence,” the

Court disagrees. The Sixth Circuit has held that “[e]xperimental evidence is admissible so long as

the evidence is relevant and probative, and experimental evidence is deemed to have probative

value if the conditions of the experiment were identical with or similar to the conditions of the

transaction in litigation.” Crown Cork & Seal Co. v. Morton Pharm., Inc., 417 F.2d 921, 926 (6th

Cir. 1969). The conditions of the experiment must be “substantially similar” to those of the event

at issue, but “[a]dmissibility . . . . does not depend on perfect identity between actual and

experimental conditions.” Persian Galleries, Inc. v. Transcon. Ins. Co., 38 F.3d 253, 258 (6th Cir.

1994) (citation and quotation marks omitted). Where the conditions are substantially similar,

“dissimilarities affect the weight of the evidence, not its admissibility.” Id. (citation and quotation

marks omitted).

       The cases considering “experimental evidence” generally involve experiments conducted

by parties for the purposes of litigation, which are subsequently sought to be introduced at trial.

See United States v. Baldwin, 418 F.3d 575, 579 (6th Cir. 2005) (“The video reenactment, made

for the purpose of demonstrating that Baldwin was physically capable of unzipping his pants while

allegedly bound in his car, is a form of experimental evidence.”); Persian Galleries, Inc., 38 F.3d

at 257 (“Defendant next argued that the district court erred in admitting evidence of a videotaped

reenactment of the alleged theft.”). Here, the LSI stress test was conducted as part of the sale of

the EPAC2 system to LSI. The test was not performed with any eye towards litigation. The Court

concludes that evidence related to the LSI stress test is not subject to the “substantial similarity”



                                                  8
test outlined by the Sixth Circuit. Nonetheless, in any event, the Court concludes that the LSI stress

test was substantially similar to the process by which EPAC used the EPAC2 system to produce

books for Thomas Nelson and any discrepancies between the processes affects the weight, rather

than the admissibility, of this circumstantial evidence. See Persian Galleries, Inc., 38 F.3d at 258

(“Ordinarily, dissimilarities affect the weight of the evidence, not its admissibility.”) (quoting

Champeau v. Fruehauf Corp., 814 F.2d 1271, 1278 (8th Cir. 1987).

       Finally, the Court may allow testimony from multiple LSI representatives, subject to any

proper objection under the Federal Rules of Evidence, including cumulative testimony. See Fed.

R. Evid. 403. Accordingly, EPAC’s Motion In Limine No. 3: To Preclude All Evidence Regarding

The “Stress Test,” Or, In The Alternative, To Preclude Testimony of LSI Representatives As

Cumulative And Redundant is DENIED.

       D.      EPAC’s Motion In Limine No. 4

       Before the Court is EPAC’s Motion In Limine No. 4: To Preclude Evidence That EPAC’s

Work Product Did Not Conform to EPAC’s Limited Warranty Under The Master Services

Agreement. (Doc. No. 814.) Thomas Nelson has filed a response (Doc. No. 859), to which EPAC

has replied (Doc. No. 905). For the following reasons, EPAC’s motion in limine will be denied.

       EPAC seeks to exclude any evidence or argument that the Work Product ordered by

Thomas Nelson and delivered by EPAC did not conform to the limited warranty contained in the

MSA. (Doc. No. 814 at 1.) EPAC argues that any non-conforming Work Product did not constitute

a breach of the MSA as long as (1) EPAC replaced the non-conforming Work Product; and (2) the

percentage of non-conforming Work Product did not exceed a predetermined threshold. (Id. at 4-

5.) Because Thomas Nelson was required to return the non-conforming Work Product and provide

a written explanation of the alleged non-conformity, EPAC argues that Thomas Nelson did not



                                                  9
reject, let alone return, any of the Work Product produced under the MSA. (Id.) Rather than

rejecting and returning the allegedly non-conforming Work Product, Thomas Nelson either sold

or destroyed it. (Id.) Thus, Thomas Nelson accepted the Work Product as a matter of law. (Id. at

6.) As a result, any evidence or argument regarding the allegedly non-conforming Work Product

has no probative value and is irrelevant. (Id.) Alternatively, EPAC maintains that, even if such

evidence has probative value, it would mislead and confuse the jury. (Id.)

       Thomas Nelson disagrees because EPAC’s limited warranty argument presupposes that the

MSA’s limited warranty provisions (Sections 3(f) and 6(a)) became operative. (Doc. No. 859 at

1.) Thomas Nelson asserts that these provisions never became operative because EPAC and

Thomas Nelson’s arrangement never extended past the “testing phase.” (Id.)

       “[M]otions in limine are not proper procedural devices for the wholesale disposition of

theories or defenses.” SPX Corp. v. Bartec USA, LLC, No. 06–14888, 2008 WL 3850770, at *3

(E.D. Mich. Aug.12, 2008); see also ABC Beverage Corp. & Subsidiaries v. United States, No.

1:07–cv–051, 2008 WL 5424174, at *2 (W.D. Mich. Dec. 4, 2008) (noting that motions in limine

are not “substitutes for dispositive motions.”); Goldman v. Healthcare Mgmt. Sys., Inc., 559 F.

Supp. 2d 853, 871 (W.D. Mich. 2008) (collecting cases). “Orders in limine which exclude broad

categories of evidence should rarely be employed.” Sperberg v. Goodyear Tire & Rubber Co., 519

F.2d 708, 712 (6th Cir. 1975) (involving a situation where the parties conducted a trial under an

order prohibiting references to three pending cases involving the same plaintiff and three other

similarly situated defendants). Accordingly, “[w]here . . . the motion in limine is no more than a

rephrases summary-judgment motion, the motion should not be considered. Louzon, 718 F.3d at

563.




                                               10
          Here, the Court finds that EPAC is essentially attempting to reassert its summary judgment

arguments in the instant motion. In its previous summary judgment order, the Court specifically

noted that EPAC’s breach of contract claims involved disputed issues of fact, including whether

EPAC was able to “consistently make quality books at the volumes required.” (Doc. No. 737 at

2.) EPAC’s instant motion also seeks to exclude broad swaths of relevant evidence and the Court

is disinclined to grant this request. See Sperberg, 519 F.2d at 712. Moreover, Thomas Nelson’s

Cure Letter makes references to EPAC’s failure to test a “24-hour turn of the product” and “failure

to provide any satisfactory Work Product in the form of test runs.” (Doc. No. 491-1 at 2-3.)

Accordingly, EPAC’s Motion In Limine No. 4 is DENIED.

          E.     EPAC’s Motion In Limine No. 5

          Before the Court is EPAC’s Motion In Limine No. 5: To Preclude Evidence of Any Alleged

Breach of the Master Services Agreement by Plaintiff Other Than EPAC’s Alleged Breach of its

Limited Warranty. (Doc. No. 815.) Thomas Nelson has filed a response (Doc. No. 859), to which

EPAC has replied (Doc. No. 905). For the following reasons, EPAC’s motion in limine will be

denied.

          EPAC seeks to prevent Thomas Nelson from offering any evidence or argument regarding

EPAC’s alleged breach of the MSA other than those alleged in the “Notice and Cure Letter”

Thomas Nelson sent, notifying EPAC that they were in violation of the MSA’s limited warranty

provisions. (Doc. No. 815 at 3.) EPAC assumes that Thomas Nelson will claim that the limited

warranty never came into operation and that its allegations in the Notice and Cure Letter regarding

quality strictly relate to sample books produced during the “testing phase.” (Id. at 3-4.) EPAC

asserts that such evidence and argument is improper because the MSA specifically provided for a

notice and right to cure and Thomas Nelson’s termination and repudiation of the MSA can only



                                                  11
be justified by the alleged breaches included in the Notice and Cure Letter. (Id. at 5.) Therefore,

Thomas Nelson cannot rely on any other alleged breach of the MSA and is limited to presenting

argument and evidence of the alleged breaches contained in the Notice and Cure Letter. (Id.)

          Indeed, Thomas Nelson responds that (1) the MSA’s limited warranty provisions never

became operative because the arrangement between the parties never progressed past the MSA’s

testing phase; and (2) EPAC mischaracterizes the Notice and Cure Letter. (Doc. No. 859 at 2-5.)

Thomas Nelson argues that the Notice and Cure specifically references EPAC’s failures during the

testing phase, and, in any event, the question of whether the notice is sufficient is a question of

fact for the jury. (Id. at 3-4.)

          As with EPAC’s Motion in Limine No. 4, the Court finds that EPAC is essentially

attempting to reassert its summary judgment argument in the instant motion. Louzon, 718 F.3d at

563; ABC Beverage Corp. & Subsidiaries, 2008 WL 5424174 at *2. Further, taking the parties’

arguments at face value, there are significant unresolved factual issues, including (1) whether there

was a “testing period” under the MSA; and (2) if so, whether this “testing phase” ended before

Thomas Nelson’s termination of the MSA. Moreover, Thomas Nelson’s Cure Letter contains

explicit references to a testing phase. (Doc. No. 491-1 at 2-3.) Because resolving these factual

issues is necessary to deciding the instant motion and resolving any factual issue on a motion in

limine is inappropriate, EPAC’s Motion in Limine No. 5 is DENIED. Goldman, 559 F. Supp. 2d

at 871.

          F.     EPAC Motion In Limine No. 6

          Before the Court is EPAC’s Motion In Limine No. 6: To Preclude Testimony of Witnesses

Disclosed for the First Time After the Close of Written Discovery. (Doc. No. 816.) Thomas Nelson




                                                 12
has filed a response (Doc. No. 860), to which EPAC has replied (Doc. No. 905). For the following

reasons, EPAC’s motion in limine will be denied as moot.

        Thomas Nelson notes that it is not calling Charles Marshall or Mark Harris to testify at

trial. Additionally, the Court previously addressed EPAC’s “future affiliates” damages theory in

Thomas Nelson’s Motion In Limine No. 1. (Doc. No. 941.) The Court granted Thomas Nelson’s

Motion In Limine No. 1 and, and in granting the motion, excluded any discussion, argument, or

evidence related to EPAC’s alleged lost profits based on book orders by HarperCollins Publishers

L.L.C., The Zondervan Corporation L.L.C., Vida Publishers LLC or any other future affiliates of

Thomas Nelson. (Id. at 5.) Therefore, because no evidence will be presented on EPAC’S “future

affiliates” damages theory, the only issue Nevins was set to testify about, EPAC’s Motion In

Limine No. 6 is DENIED AS MOOT.

   G.        EPAC Motion In Limine No. 7

        EPAC’s Motion In Limine No. 7 (Doc. No. 817) is addressed in a separate section below.

   2. Thomas Nelson’s Motions in Limine

        A.      Thomas Nelson’s Motion In Limine No. 3

        Before the Court is Thomas Nelson’s Motion In Limine No. 3: To Exclude Evidence of

EPAC’s Alleged Lost Profits Based on Sales After March 21, 2012. (Doc. No. 792.) EPAC has

filed a response in opposition (Doc. No. 871), to which Thomas Nelson has responded (Doc. No.

909). For the following reasons, Thomas Nelson’s Motion in Limine No. 3 will be denied.

        Thomas Nelson moves to exclude any discussion, argument or evidence related to EPAC’s

supposed “lost profits” based on “lost” sales after March 21, 2012, the date on which EPAC sold

its EPAC2 system to Lightning Source, Inc. (“LSI”). (Doc. No. 792 at 1.) Previously, the Court,

on summary judgment, allowed EPAC’s post-March 2012 damages theory to proceed because



                                               13
there was no evidence that EPAC would have closed/sold the EPAC2 system to LSI but for

Thomas Nelson’s termination of the MSA. (See Doc. No. 737 at 6-7). In its motion in limine,

Thomas Nelson argues that this ruling was incorrect because the reason EPAC closed and sold the

EPAC2 business is not legally relevant. (Doc. No. 792 at 1.) Essentially, Thomas Nelson argues

that: (1) under New York law, that EPAC could no longer produce EPAC2 books after March 21,

2012 prevents any claim for “lost sales” of EPAC2 books after that date; and (2) the reason EPAC

sold its EPAC2 assets (even if such sale was the result of Thomas Nelson’s termination of the

MSA) is legally irrelevant. (Id. at 1-2.) Thomas Nelson notes that, if its termination of the MSA

was the reason EPAC sold the EPAC2 assets to LSI, the proceeds from that sale ($40+ million)

should be deducted from EPAC’s alleged damages. (Id. at 2-3.)

       EPAC first responds that Thomas Nelson’s instant arguments were squarely addressed and

rejected on summary judgment, and, therefore, Thomas Nelson’s attempt to reiterate these

arguments in its motion in limine is procedurally improper. (Doc. 871 at 3-4.) On the merits, EPAC

argues that it is entitled, under New York law, to seek lost profits based on sales it would have

made after March 21, 2012 because, as the non-terminating party, it does not need to prove its

ability to perform its obligations under the MSA after Thomas Nelson’s repudiation. (Id. at 4-5.)

EPAC asserts that because the MSA had already been terminated when it sold the EPAC2 business

to LSI, the proceeds from the sale were not attributable to the events surrounding the MSA. (Id. at

6.) Therefore, EPAC maintains that the proceeds from that sale are wholly irrelevant to the

calculation of profits EPAC would have earned and seeks to recover from Thomas Nelson. (Id.)

       The Court is persuaded that the issues raised by Thomas Nelson in its motion in limine

were directly addressed by the Court in its previous summary judgment ruling. (See Doc. No. 737

at 6.) “Where, as here, the motion in limine is no more than a rephrased summary-judgment



                                                14
motion, the motion should not be considered.” Louzon, 718 F.3d 556, 563 (6th Cir. 2013). Further,

the Court notes that significant factual questions surround this issue, including EPAC’s reasons

for selling the EPAC2 system. Moreover, as an evidentiary matter, EPAC is entitled to put on

evidence for the entirety of the original 5-year term on the MSA. See American List Corp. v. U.S.

News & World Report, 75 N.Y. 2d 38, 44 (Ct. App. N.Y. 1989) (“[A] wrongful repudiation of the

contract by one party before the time for performance entitles the non-repudiating party to

immediately claim damages for a total breach.”) Accordingly, the Court will not again consider

Thomas Nelson’s argument regarding the sale of the EPAC2 system to LSI. Thomas Nelson’s

Motion In Limine No. 3: To Exclude Evidence of EPAC’s Alleged Lost Profits Based on Sales

After March 21, 2012 (Doc. No. 792) is DENIED.

       B.     Thomas Nelson’s Motion In Limine No. 4

       Before the Court is Thomas Nelson’s Motion In Limine No. 4: To (A) Limit Evidence of

Disclosures of “The Terms, Conditions, Or Other Facts” Of The Parties’ Relationship To Alleged

Disclosures That Pre-Date April 29, 2009 And (B) To Exclude Any Talk Or Evidence Concerning

Thomas Nelson’s “Code Of Ethics.” (Doc. No. 794.) EPAC has filed a response in opposition

(Doc. No. 872), to which Thomas Nelson has responded (Doc. No. 909). For the following reasons,

Thomas Nelson’s Motion In Limine No. 4 is will be granted.

       EPAC asserts several breach of contract claims, including a claim that Thomas Nelson

breached a contractual non-disclosure agreement (the “CNDA”) by providing LSI with certain

information about EPAC’s pricing and other confidential contractual terms in June 2010. (Doc.

No. 794 at 1.) Thomas Nelson argues that the CNDA expired in April 2009, and, therefore, any

evidence of improper disclosures after April 2009, such as the ones that are alleged to have

occurred in June 2010, are immaterial and can only mislead and confuse the jury. (Id. at 1-2.)



                                               15
Thomas Nelson also asserts that any testimony or other evidence related to its “Code of Ethics” is

legally irrelevant, unduly prejudicial, and should be excluded from trial. (Id. at 2-3.) EPAC, of

course, disagrees.

       As background, the Court considered EPAC’s CNDA claim on summary judgment. (Doc.

No. 737 at 2.) At summary judgment, the Court determined that it was “disputed whether Thomas

Nelson disclosed confidential pricing information to Lightning Source, LLC.” (Id.) Therefore,

given that there were “questions of fact for the jury, including Thomas Nelson’s disclosure of

confidential information,” the Court denied summary judgment on EPAC’s CNDA breach of

contract claim. (Id. at 2-3.) The Court agrees with EPAC that it is entitled to present evidence of

any violation of the CNDA, but only for the life of the agreement, which expired on April 29,

2009. (See Doc. No. 173 at 3.) Accordingly, the Court GRANTS Thomas Nelson’s motion to the

extent it seeks to exclude evidence related to any post-April 29, 2009 violations of the CNDA.

However, EPAC may present argument or evidence regarding any violation that occurred during

the operation of the CNDA.

       The Court also agrees with Thomas Nelson that introduction of evidence relating to its

“Code of Ethics” would likely confuse the jury. See Fed. R. Evid. 403. Thomas Nelson’s alleged

breach of the CNDA is a separate and distinct issue from whether such actions violated the

company’s own “Code of Ethics.” The Court is convinced that introduction of Thomas Nelson’s

Code of Ethics, whether in relation to EPAC’s breach of contract, fraudulent concealment, or other

associated claims, would cause the jury to conflate the “Code of Ethics” with the CNDA. See Fed.

R. Evid. 401, 403. Therefore, the Court GRANTS Thomas Nelson’s motion in limine to the extent

it seeks exclusion of evidence relating to its “Code of Ethics.”




                                                 16
        C.     Thomas Nelson’s Motion In Limine No. 5

        Before the Court is Thomas Nelson’s Motion In Limine No. 5: To Exclude Evidence of

Claimed Damages Based On Unjust Enrichment. (Doc. No. 795.) EPAC has filed a response in

opposition (Doc. No. 873), to which Thomas Nelson has responded (Doc. No. 909). For the

following reasons, Thomas Nelson’s Motion in Limine No. 5 will be granted in part and denied in

part.

        Thomas Nelson moves to exclude any discussion, argument or evidence related to

“damages” based on any alleged unjust enrichment resulting from Thomas Nelson’s termination

of the MSA. (Doc. No. 795 at 1.) Thomas Nelson argues that this discussion, argument, and

evidence should be excluded because: (1) EPAC abandoned any unjust enrichment damages claim

at summary judgment; and (2) EPAC’s remaining breach of contract and fraudulent concealment

claims do not provide for damages based on a theory of unjust enrichment. (Id. at 2-3.) In response,

EPAC argues that: (1) it did not abandon its right to present unjust enrichment damages because

fraudulent concealment provides for them; and (2) evidence of Thomas Nelson’s unjust

enrichment is relevant to its compensatory and punitive damages theories. (Doc. No. 873 at 1-4.)

        The Court agrees that EPAC abandoned any standalone damages theory based on unjust

enrichment during summary judgment, but it nonetheless maintained that “the amount of profit

that Thomas Nelson realized because of its wrongful termination and breach of the MSA is relevant

to and a part of EPAC’s damages analysis.” (Doc. No. 503 at 18.) The Court’s statement in its

Memorandum Opinion that “EPAC responds that it is not seeking unjust enrichment damages”

meant just that—EPAC had abandoned any standalone damages theory based on unjust

enrichment. (Doc. No. 737 at 6.) However, EPAC may seek such damages if legally allowable

under another theory of recovery. This motion will be GRANTED IN PART and any evidence



                                                17
for unjust enrichment based on an unjust enrichment theory of recovery will be excluded, but

DENIED IN PART if EPAC asserts a separate theory of recovery that entitled them to unjust

enrichment.

       D.         Thomas Nelson’s Motion In Limine No. 6

       Before the Court is Thomas Nelson’s Motion In Limine No. 6: To Exclude Testimony of

Sasha Dobrovolsky About Events That Occurred Between June 1, 2009 and March 1, 2011 (Doc.

No. 796.) EPAC has filed a response in opposition (Doc. No. 874), to which Thomas Nelson has

responded (Doc. No. 909). For the following reasons, Thomas Nelson’s Motion In Limine No. 6

will be denied.

       Thomas Nelson moves to exclude testimony by Sasha Dobrovolsky, EPAC’s CEO, about

events that occurred between June 1, 2009 and March 1, 2011, (Doc. No. 796 at 1.), because Mr.

Dobrovolsky left his employment as EPAC CEO during the relevant period, he lacks the requisite

personal knowledge to give such testimony. (Id. at 1-2.) EPAC explains that Dobrovolsky

remained on EPAC’s board during the relevant period, attended board meetings (either in person

or by phone), and had meetings with other EPAC personnel. (Doc. 874 at 2.) Further, EPAC

maintains that Dobrovolsky is the person most knowledgeable about EPAC and its capabilities to

perform under the MSA. (Id. at 3-4.)

       It appears that Dobrovolsky had sufficient involvement with EPAC during the relevant

period. Although he was not EPAC’s CEO and spent significant time in Australia, Dobrovolsky

attended board meetings and other investment meetings and communicated with other EPAC

personnel. (See Doc. Nos. 791-1, 874-1, 874-2, 874-3.) As a result, these interactions may have

provided Dobrovolsky with sufficient personal knowledge such that he can testify about events

that occurred at EPAC between June 1, 2009 and March 1, 2011. See Fed. R. Evid. 602 (“A witness



                                              18
may testify to a matter only if evidence is introduced sufficient to support a finding that the witness

has personal knowledge of the matter.”); United States v. Harris, 200 F. App’x 472, 489 (6th Cir.

2006) (“the threshold for admitting testimony under Rule 602 is low”); Jain v. Memphis Shelby

Cty Airport Auth., Case No. 08-2119-STA-dkv, 2010 WL 711311, at *2 (W.D. Tenn. Feb. 25,

2010) (“The Court should only exclude testimony for lack of personal knowledge where no

reasonable juror could believe that the witness had the ability and opportunity to perceive the event

that [he] testifies about.”)

        Thomas Nelson’s Motion In Limine No. 6: To Exclude Testimony of Sasha Dobrovolsky

About Events That Occurred Between June 1, 2009 and March 1, 2011 is DENIED. Sasha

Dobrovolsky will be allowed to testify consistent with the Federal Rules of Evidence.

        E.      Thomas Nelson’s Motion In Limine No. 7

        Before the Court is Thomas Nelson’s Motion In Limine No. 7: To Exclude Evidence of

Thomas Nelson’s Alleged Email “Spoliation.” (Doc. No. 797.) EPAC has filed a response in

opposition (Doc. No. 875), to which Thomas Nelson has responded (Doc. No. 909). For the

following reasons, Thomas Nelson’s Motion In Limine No. 7 will be granted.

        Thomas Nelson moves to exclude any discussion, argument, or evidence related to its

alleged email spoliation. (Doc. No. 797 at 1.) Thomas Nelson argues that, as acknowledged in this

Court’s prior order, it has “effectively replaced or restored” any of the archived emails that may

have been lost and that this Court has previously stated that such information is “not relevant to

the parties’ claims and defenses.” (Id.) Accordingly, Thomas Nelson requests that EPAC be

precluded from introducing any discussion, argument, or evidence regarding the alleged email

spoliation because such information is irrelevant and would confuse the jury. (Id.) In response,

EPAC maintains that the circumstances surrounding Thomas Nelson’s email purge are relevant



                                                  19
because the alleged purge occurred during “the critical period between February 2011 and June

2012.” (Doc. No. 875 at 3-4.) EPAC asserts that, although the Court declined to issue an adverse

spoliation instruction or impose spoliation sanctions, such rulings do not preclude the Court from

allowing spoliation evidence to be introduced at trial. (Id. at 2-3.)

       Previously, the Court has found that (1) Thomas Nelson “effectively replaced or restored”

any of the lost emails; (2) the loss of these emails was due to Thomas Nelson’s negligence, rather

than any intentional action; and (3) information regarding the loss/failure to preserve the emails

“is not relevant to the parties’ claims and defenses.” (Doc. Nos. 435 at 8-9, 727 at 4.) Accordingly,

no factual issues remain, and the Court finds that any such discussion, argument, or evidence

relating to the alleged email spoliation would be irrelevant and likely confuse the jury. See Fed. R.

Evid. 401, 403.

       Thomas Nelson’s Motion In Limine No. 7: To Exclude Evidence of Thomas Nelson’s

Alleged Email “Spoliation” is GRANTED. Accordingly, the Court EXCLUDES any discussion,

argument or evidence related to Thomas Nelson’s alleged email “spoliation.”

       F.      Thomas Nelson’s Motion In Limine No. 8

       Before the Court is Thomas Nelson’s Motion In Limine No. 8: To Exclude Evidence of

Non-Party Kohlberg & Co., LLC’s Purchase And Sale of Thomas Nelson To HarperCollins

Publishers LLC. (Doc. No. 804.) EPAC has filed a response in opposition (Doc. No. 876), to which

Thomas Nelson has responded (Doc. No. 909). For the following reasons, Thomas Nelson’s

Motion In Limine No. 8 will be granted in part and reserved in part.

       Thomas Nelson moves to exclude any discussion, argument or evidence concerning the

purchase and sale by non-party Kohlberg & Co. LLC (“Kohlberg”) of its interest in Thomas Nelson

and any profits Kohlberg made from the sale. (Doc. No. 804.) Thomas Nelson argues that: (1)



                                                  20
Kohlberg’s purchase and sale of its interest in Thomas Nelson are irrelevant to EPAC’s remaining

breach of contract and fraudulent concealment claims; and (2) any evidence or argument about

Kohlberg’s purchase and sale of its interest in Thomas Nelson will mislead the jury, confuse the

issues, and waste time. (Id. at 2-6.) Specifically, Thomas Nelson reasons that evidence regarding

Kohlberg’s sale of its interest in Thomas Nelson does not tend to make the breach of contract or

fraudulent concealment claims at issue more or less probable, rendering such evidence irrelevant.

(Id. at 3.) Further, Thomas Nelson notes that evidence of a defendant’s financial condition, and by

extension a non-party’s financial condition, is inadmissible if it does not relate directly to the

plaintiff’s claims. (Id. at 3-4.) Accordingly, Thomas Nelson contends that Kohlberg’s profits from

its sale of Thomas Nelson to HarperCollins Christian Publishing cannot be relevant to EPAC’s

theory of damages. (Id. at 4.) Thomas Nelson also asserts that, even if EPAC is entitled to punitive

damages, the financial condition of Kohlberg, as a non-party, is irrelevant to such a calculation.

(Id. at 4-5.) Alternatively, Thomas Nelson argues that, even if the evidence is relevant, it should

excluded under Federal Rule of Evidence 403 because (1) it would improperly encourage the jury

to decide the case based on the size of Kohlberg’s purported profits from the transaction; and (2)

it would confuse the jury by allowing complicated issues and argument concerning ownership,

financial performance, debt structure, and ancillary transactions to predominant. (Id. at 5-6.)

       EPAC responds that the evidence and argument regarding Kohlberg’s purchase and sale of

its interest in Thomas Nelson is relevant to the calculation of how much Thomas Nelson profited

from its fraudulent concealment. (Doc. No. 876 at 1-2.) Further, EPAC asserts that the evidence is

relevant to the jury’s determination on the proper award of punitive damages. (Id. at 3-5.) Finally,

EPAC asserts that such evidence is not overly prejudicial because EPAC has hired an expert to

provide testimony on its damages calculation. (Id. at 5.)



                                                21
        First, the Court agrees with Thomas Nelson that such evidence is irrelevant to the alleged

breach of contract and fraudulent concealment claims. Kohlberg’s purchase and subsequent sale

of its controlling interest in Thomas Nelson has no connection with substantive allegations

surrounding EPAC’s claim. Indeed, EPAC does not argue that the identified evidence is relevant

to its substantive claims. (See Doc. No. 876 at 1-5.) Rather, EPAC contends that the evidence is

relevant to (1) its calculation of damages as to its fraudulent concealment claim; and (2) punitive

damages calculation. (Id.) Accordingly, such argument or evidence will be excluded as to the

liability phase of trial.

        However, the Court notes that evidence and argument regarding Kohlberg’s purchase and

sale of its interest in Thomas Nelson may be relevant to the calculation of how much Thomas

Nelson profited from its alleged fraudulent concealment. Therefore, Thomas Nelson’s Motion In

Limine No. 8: To Exclude Evidence of Non-Party Kohlberg & Co., LLC’s Purchase And Sale of

Thomas Nelson To HarperCollins Publishers LLC is GRANTED IN PART AND RESERVED

IN PART. Accordingly, the Court will exclude any discussion, argument or evidence, at the

liability phase of trial, related to the purchase and sale by non-party Kohlberg & Co. LLC

(“Kohlberg”) of its interest in Thomas Nelson and any profits Kohlberg made from the sale. The

Court RESERVES decision on the admissibility of such evidence at the damages phase of trial.

        G.       Thomas Nelson’s Motion In Limine No. 9

        Before the Court is Thomas Nelson’s Motion In Limine No. 9: To Exclude Discussion,

Argument, or Evidence About Thomas Nelson’s Alleged “Spoliation.” (Doc. No. 806.) EPAC has

filed a response in opposition (Doc. No. 877), to which Thomas Nelson has replied (Doc. No. 909).

For the following reasons, Thomas Nelson’s Motion In Limine No. 9 will be granted.




                                                22
         Thomas Nelson moves to exclude any discussion, argument, or evidence related to its

alleged spoliation of evidence. (Doc. No. 806 at 1.) Thomas Nelson argues that issues relating to

spoliation are for the Court—not the jury—to decide. (Id.) Moreover, Thomas Nelson asserts that

EPAC has repeatedly mischaracterized the Special Master’s and the Court’s rulings related to the

alleged spoliation, and, barring action from the Court, EPAC will likely present these improper

spoliation allegations to the jury. (Id.) Thomas Nelson concludes that permitting EPAC to

mischaracterize the Court’s ruling and to usurp the Court’s role in determining the proprietary of

the spoliation allegations would ultimately confuse the jury and inject unfair prejudice into the

trial. (Id.)

         EPAC responds that it is entitled to present evidence on Thomas Nelson’s spoliation at

trial. (Doc. No. 877 at 2.) EPAC notes that this Court, in a previous order, found that Thomas

Nelson failed to preserve certain evidence, including EPAC2-printed books and book samples

(collectively “the books”) and transactional warehouse data (“warehouse data”). (Id.) As a result,

this Court ordered that EPAC was entitled to curative jury instructions regarding Thomas Nelson’s

failure to preserve this evidence. (Id. at 2-3.) Having already made these determination, EPAC

now argues that it is entitled to place evidence in front of the jury regarding Thomas Nelson’s

actions to provide context for the already-ordered curative instructions. (Id. at 3.)

         The Court has considered this issue previously and determined that:

         4. Thomas Nelson’s duty to preserve evidence arose no later than April 18, 2011
         and continues to date without interruption.

         5. Thomas Nelson’s duty to preserve includes the ESI and physical evidence
         considered by the Special Master.

         6. Thomas Nelson had control over EPAC2-printed books and book samples
         (collectively, “the books”) when its duty to preserve arose.




                                                 23
       7. Thomas Nelson negligently disposed of the books after its preservation duty was
       in place.

       8. The books are relevant to claims and defenses in this lawsuit and EPAC is
       prejudiced by their loss.

       9. To remedy the prejudice to EPAC from the loss of the books, the Court orders
       the curative measure of a jury instruction that Thomas Nelson had a duty to preserve
       evidence relevant to this litigation, including the books; that it breached that duty
       by failing to preserve the books; and that the jury may infer that, if available, the
       books would support EPAC’s claims and be adverse to Thomas Nelson.

       10. Thomas Nelson did not make reasonable efforts to preserve ESI, including
       warehouse data and e-mails.

       11. Warehouse data showing the transactional history of EPAC-printed books were
       lost due to Thomas Nelson’s negligence and cannot be fully replaced through
       additional discovery.

       12. EPAC is prejudiced by the loss of the warehouse data.

       13. To remedy the prejudice to EPAC from the loss of the warehouse data, and
       subject to revision in light of further proof, the Court orders the curative measure
       of a jury instruction that Thomas Nelson had a duty to preserve its warehouse data
       as of April 18, 2011, and that such data, now lost, would have shown whether
       EPAC-printed books were sold or returned, the quantity and timeliness of EPAC’s
       order fulfillment, and from what EPAC facility the books were shipped. Thomas
       Nelson is also precluded from offering evidence regarding any customer complaints
       about EPAC books.

(Doc. No. 379 at 2.)

       The Court finds that the adverse inference instruction provides sufficient context from

which the jury may make a permissive inference. Therefore, Thomas Nelson’s Motion In Limine

No. 9: To Exclude Discussion, Argument, or Evidence About Thomas Nelson’s Alleged

“Spoliation” is GRANTED.

   3. Thomas Nelson’s Sanctions Motions and EPAC Motion in Limine No. 7

       EPAC moves to preclude Thomas Nelson from offering any evidence or argument

regarding any purported spoliation of evidence by EPAC because there has been no judicial finding



                                                24
that EPAC engaged in spoliation of evidence. (Doc. No. 817 at 1.) EPAC acknowledges that

Thomas Nelson has filed several spoliation motions, which remain pending before the Court. (Id.

at 2-5.) EPAC asserts that there is no basis for any spoliation sanctions, and because no spoliation

has been found, any reference to EPAC’s alleged spoliation would be irrelevant and unduly

prejudicial. (Id. at 7.)

         Thomas Nelson responds that EPAC’s motions is premature because, as noted, the Court

has yet to rule on its pending spoliation motions. (Doc. No. 861 at 1.) Thomas Nelson, relying on

its pending spoliation motions, argues that EPAC has engaged in spoliation regarding (1) database

information for its EPAC2 printing system; (2) specific relevant emails concerning the EPAC2

system’s capabilities; and (3) relevant financial data. (Id. at 2-3.)

         A series of motions and supplemental filings made by Thomas Nelson alleges such

spoliation by EPAC. (Doc. Nos. 398, 401, 434, 474, 531, 572, 629, 776.) Specifically, they allege

that (1) EPAC failed to preserve electronic records of the EPAC2 production system when it

transferred servers containing those data to LSI as part of the asset purchase agreement and that

the data are now lost (Doc. Nos. 398, 401, 434, 474); (2) EPAC failed to preserve or produce

relevant emails that Thomas Nelson obtained from other sources (Doc. No. 572); and (3) EPAC

failed to produce its 2010 and 2011 tax returns and financial statements, as the Court had ordered

it to do (Doc. No. 776). Referral of the pending motions (Doc. Nos. 398, 572, 853, 967) to the

Magistrate Judge is WITHDRAWN and the motions ripe for decision.

    I.      Relevant Factual Background

         A. Alleged Spoliation of EPAC2 Production Data (Doc. No. 398)

         Thomas Nelson first claims that EPAC has spoliated evidence by allowing electronic

production data showing the capacity of its EPAC2 production facilities to be lost or destroyed



                                                  25
when it transferred the servers holding that data to third-party LSI as part of the March 2012 asset

purchase agreement. This issue first came before the Court as the subject of Thomas Nelson’s

February 10, 2016 motion to compel (Doc. No. 232), in which Thomas Nelson sought production

of information showing the capabilities of the EPAC2 technology. Specifically, Thomas Nelson

asked EPAC to “[i]dentify the total number of books that each EPAC facility was capable of

printing using EPAC2 technology, by month from January 1, 2010 through August 1, 2015.”

Thomas Nelson also sought that information categorized by customer and production facility.

       Magistrate Judge Bryant found this information “undoubtedly” relevant to determining

“whether EPAC’s pre-contract representations about its capabilities matched its actual capabilities

once the agreement was underway” and ordered that it be produced within twenty-one days of his

July 6, 2016 order. (See Doc. No. 305.) EPAC sought review of that order, arguing for the first

time that “[t]he data sought by these requests will constitute tens of millions of records” and

production was therefore unduly burdensome. (Doc. No. 315.) Judge Todd Campbell found no

basis to modify or set aside Magistrate Judge Bryant’s order. (See Doc. No. 336.)

       EPAC supplemented its response to Thomas Nelson’s discovery requests, stating, in

relevant part:

       Finally, with respect to documents reflecting the actual production volumes (and
       any records that may exist regarding capacity) of the facilities that were sold to LSI,
       EPAC does not have any such records in its possession, custody or control.
       Nonetheless, EPAC is issuing a subpoena to LSI, which took possession of such
       records as part of the asset purchase in 2012, as well as records generated thereafter.
       To the extent that LSI produces such documentation, EPAC will endeavor to review
       that information and seasonably provide a supplemental response if necessary.

(Doc. No. 361-6.)

       EPAC subpoenaed this information from LSI on September 29, 2016, and LSI objected to

the subpoena on October 13, 2016. (Doc. No. 346-1). LSI objected on grounds of burden and

                                                 26
irrelevance, but did not state that it did not possess the requested information. (Id. at 1-2.) LSI

offered an in-person meeting with its in-house counsel to resolve the objections. (Id.) Although

EPAC’s counsel now states that several meetings followed, EPAC did not file a motion to compel

or otherwise raise the issue of LSI’s compliance with the subpoena to the Court.

       Thomas Nelson also issued a subpoena to LSI on February 16, 2016, in which it sought

“documents sufficient to identify the total number of books that each LSI facility was capable of

printing using EPAC2 technology from January 1, 2012 through August 1, 2015, by month and

facility.” (Doc. No. 512-4.) A letter from LSI’s counsel to Thomas Nelson’s counsel dated August

3, 2016, states that, after meeting with Thomas Nelson’s counsel, LSI understood the subpoena to

be “now focused on LSI’s operational due diligence of EPAC 2’s print capabilities” in the context

of its purchase of the EPAC2 technology and apparently produced documents directed only to that

inquiry and not including the production data. (Doc. No. 512-5.)

       In support of its motion for sanctions, Thomas Nelson obtained the declaration of Phil

Clark, LSI’s “CTO.” (Doc. No. 470-2.) Clark stated that two servers that LSI obtained from EPAC

in 2012 were returned to EPAC in 2015 and that LSI did not remove any “legacy data” 2 on the

servers and did not “retain or possess the information contained in the servers in electronic format.”

(Id.) In response, EPAC produced the declarations of EPAC employees Anne-Sophie Gombart

and Branden Siu. (See Doc. Nos. 512-1, 512-2). Gombart stated that LSI returned nine servers

used from the Edison, New Jersey plant to EPAC in 2015 and that she and other EPAC employees

found the servers “not in a usable state because data/software was missing and the servers only

contained data fragments.” (Doc. No. 512-1 at 3-5.) Gombart also stated her understanding that

LSI retained “historic EPAC2 data” and did not produce it to EPAC because “it was commingled



2
       Neither Clark nor Thomas Nelson defines this term.
                                                 27
with LSI data.” (Id.) It is Gombart’s understanding that the data remained with LSI. (Id.) Gombart

also stated that she performed a search for responsive information on the returned servers and

found none. (Id.) Siu states that he imaged the nine servers when EPAC received them from LSI

in 2015. (Doc. 512-2 at 2-4.) Those images remain in EPAC’s custody and Siu searched them for

responsive information, also finding none. (Id.)

       EPAC also points to a provision in the asset purchase agreement between it and LSI that it

argues placed a duty on LSI to maintain all the transferred data for five years after the transaction.

The Court’s review of the asset purchase agreement shows that it required EPAC and LSI to

provide to the other party upon reasonable notice “records and other data directly relevant to the .

. . EPAC2 Business” for purposes including “facilitating the preparation for or the prosecution,

defense or disposition” of any legal proceeding. Asset Purchase Agreement, Article VII, Section

7.3 (Access to Records Subsequent to Closing).

       Thomas Nelson noticed LSI’s Rule 30(b)(6) deposition to take place on August 13, 2018.

(Doc. No. 702-1.) The deposition noticed included as a topic “[t]he capabilities and capacity of

EPAC2 when LSI acquired it from EPAC” and requested production of “[a]ll documents

evidencing the capabilities of the EPAC2 system as of the time before LSI made any changes or

modifications to the EPAC2 system” and “[a]ll documents evidencing LSI’s printing of books

using EPAC2 until the point in time that LSI made any change to the EPAC2 system.” (Id. at 4-

5.) Thomas Nelson has filed the transcripts of the Rule 30(b)(6) depositions of LSI representatives

Brian Dauphin and John Secrest, taken on August 13, 2018. It does not appear that the servers or

the EPAC2 production data were addressed in either deposition. Finally, EPAC states that it

recently learned that LSI maintained the requested EPAC2 production data through an “Order




                                                   28
Management” database portal. EPAC has obtained more than four million production records from

this database and produced them to Thomas Nelson.

       Thomas Nelson asks the Court to enter (1) “[a]n order precluding EPAC from introducing

evidence that the EPAC2 platform was capable of consistently filling production orders as required

by the Master Services Agreement dated August 1, 2010” and (2) “[a]n order precluding EPAC

from offering the testimony of Charles R. Mahla at trial or any other evidence concerning lost

profits from anticipated book sales.” (See Doc. No. 398.)

       B. Alleged Spoliation of Emails (Doc. No. 572)

       Thomas Nelson next alleges that EPAC has not produced “many important emails”

between it and Thomas Nelson or LSI that Thomas Nelson or LSI did produce. (See Doc. No.

572.) Thomas Nelson argues that the discovery of these unproduced emails raises the question of

what other unknown emails EPAC has not turned over and that it is prejudiced by this open

question. (Id. at 1-2.) It seeks an adverse inference jury instruction that “(1) EPAC had a duty not

to lose or destroy emails about whether the EPAC2 platform could consistently fulfill orders on a

high-volume basis in a manner that met Thomas Nelson’s quality standards; (2) EPAC lost these

emails; and (3) the jury may presume that, in the lost emails, EPAC admitted that the EPAC2

platform could not meet the quality and volume production requirements of the MSA.” (Id. at 2.)

EPAC does not contest that it did not produce the emails Thomas Nelson identified in support of

its motion, but, rather, argues that Thomas Nelson possessed and used these emails well before it

sought sanctions and, therefore, has not suffered any prejudice. (See Doc. No. 895.)

       C. Alleged Spoliation of Financial Statements (Doc. No. 776)

       Finally, in a “supplement” to its prior motions, Thomas Nelson argues that EPAC has also

spoliated its financial data. (Doc. No. 776.) In her August 17, 2018 order, the Magistrate Judge



                                                29
compelled EPAC to produce its financial statements from 2010 to 2015. (Doc. No. 727.) Although

EPAC objected to the production of these statements, it did not argue at that time that they did not

exist. In later communications to Thomas Nelson, EPAC stated that it did not create annual

financial statements in the regular course of business, but would create comparable statements

based on its financial data. EPAC also stated that it had not retained financial data for 2010 and

2011. It produced recreated financial statements for 2012 through 2015 and later produced a partial

statement for 2010 based on “extrapolated” data.

         Thomas Nelson finds it beyond credulity that a corporation like EPAC that receives venture

capital funding and has shareholders and a board of directors would not create annual financial

statements. It also points to emails referencing an earnings statement for EPAC’s Fairfield, Ohio

plant and EPAC’s “2011 Capital Budget.” 3 EPAC again asserts that it does not create annual

financial statements and that it cannot produce what it does not have. It states that it has attempted

to provide all relevant financial data available to it in documents created for this production. (See

Doc. No. 776.)

   II.       Legal Standard

         Federal Rule of Civil Procedure 37(e) governs the imposition of sanctions for the failure

to preserve electronically stored information (ESI) like email, the EPAC2 production data, and

electronically stored financial data. Fed. R. Civ. P. 37(e). The Rule provides that,

         [i]f electronically stored information that should have been preserved in the anticipation or
         conduct of litigation is lost because a party failed to take reasonable steps to preserve it and
         it cannot be restored or replaced through additional discovery, the court:

                 (1) upon finding prejudice to another party from loss of the information,
                     may order measures no greater than necessary to cure the prejudice; or


         3
        Thomas Nelson cites an email attached as “Exhibit 9” to its motion for this detail. Its
motion, however, contains only eight exhibits. The attached exhibits also do not contain the
proforma financial statements referenced in Thomas Nelson’s motion. (Doc. No. 776.)
                                                   30
               (2) only upon finding that the party acted with the intent to deprive another
                   party of the information’s use in the litigation may:

                         (A) presume that the lost information was unfavorable to the party;

                         (B) instruct the jury that it may or must presume the information
                             was unfavorable to the party; or

                         (C) dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e).

       The Rule thus establishes a multi-step inquiry. First, the Court must determine if there was

a duty in place to preserve the ESI in question. “[A] party to civil litigation has a duty to preserve

relevant information, including ESI, when that party ‘has notice that the evidence is relevant to

litigation or . . . should have known that the evidence may be relevant to future litigation.’” John

B. v. Goetz, 531 F.3d 448, 459 (6th Cir. 2008) (quoting Fujitsu Ltd. v. Fed. Express Corp., 247

F.3d 423, 436 (2d Cir. 2001)). Next, the Court must ask if the party took reasonable steps to

preserve the ESI and whether it can be obtained from another source. If the answer to both these

inquiries is no, the Court may determine whether the party seeking the ESI has suffered prejudice

from its loss and craft a remedy “no greater than necessary” to cure any resulting prejudice. Fed.

R. Civ. P. 37(e)(1). The more severe sanctions available under Rule 37(e)(2), including an adverse

inference jury instruction, may be imposed only on a finding of specific intent “to deprive another

party of the information’s use in the litigation.” Fed. R. Civ. P. 37(e)(2). “A showing of negligence

or even gross negligence will not do the trick.” Applebaum v. Target Corp., 831 F.3d 740, 745

(6th Cir. 2016).




                                                  31
   III.      Analysis

          A. Thomas Nelson’s Motion for Sanctions Regarding EPAC2 Production Data (Doc.
             No. 398)

          Thomas Nelson has not established a record on which the Court could impose the

dispositive sanctions it seeks with regard to the EPAC2 production data. Thomas Nelson alleges

that EPAC lost the production data when it transferred its EPAC2 servers to LSI as part of the

March 2012 asset purchase agreement. There is no question that EPAC reasonably anticipated this

litigation at the time of the sale—this case was filed less than three months thereafter—and was

therefore under a duty to preserve ESI that could be relevant to its claims or defenses. John B., 531

F.3d at 459. Although EPAC argues that any preservation duty it had did not include production

data regarding its clients other than Thomas Nelson, it is at least arguable that its duty would extend

to data showing the EPAC2 system’s capabilities generally. Thomas Nelson’s proof falls short,

however, on the next steps of the Rule 37(e) inquiry.

          Thomas Nelson argues that EPAC did not take reasonable steps to preserve the production

data because it did not keep a copy of that information when it transferred its servers to LSI. In

support of that argument, Thomas Nelson cites ILWU-PMA Welfare Plan Board of Trustees and

ILWU-PMA Welfare Plan v. Connecticut General Life Insurance Company, No. C 15-02965

WHA, 2017 WL 345988, at *1 (N.D. Cal. Jan. 24, 2017). There, the Northern District of California

found that a party did not take reasonable steps to preserve ESI when it sold its servers to another

company and did not keep a copy of its data, despite the inclusion of a data preservation clause in

the sales agreement. Id. at *5. The court declined to adopt a rule “that ‘it is per se unreasonable for

a party with a duty to preserve to fail to make any copies of [electronically stored information]

before selling the systems and servers on which such [information] is housed and to depend solely

on a third party to retain and preserve such [information].’” Id. at *6. Based upon the non-moving

                                                  32
party’s admission that at least some portion of the ESI was “either irretrievably lost or susceptible

to only limited reconstruction from other sources,” the court found that “at least some prejudice”

had been established. Id. However, the court further found that the parties had not established how

the loss of ESI happened, who was responsible, or whether the ESI could be replaced from other

sources. Id. As a reasonable sanction crafted to address the facts of that case, the court ordered

additional discovery to address those questions at the expense of the party with the duty to retain

the ESI. Id. at *7.

        On the record as it now stands, there is fault to be levied on both parties, but not to warrant

the sanctions under Rule 37(e) that Thomas Nelson seeks. The clause of the asset purchase

agreement on which EPAC hangs its hat does not transfer responsibility to LSI as clearly as EPAC

would have the Court believe. Although the clause requires EPAC and LSI to provide each other

access to relevant data for five years after the transaction, it does not contain the type of explicit

data retention provision referenced, for example, in the ILWU-PMA case. See ILWU-PMA, 2017

WL 345988, at *2 (noting that the sale agreement in question “provided that both parties would

retain each other’s business information and, until the sixth anniversary of the agreement, not

destroy any such information without first notifying the other party and giving it a reasonable

opportunity to take possession, at its own expense, of the information to be destroyed”).

        Although EPAC argues strenuously that LSI still retains the production data, it appears to

have abandoned its 2016 subpoena of that information. However, EPAC states that, through its

continued efforts, it has recovered the requested EPAC2 production data from a cloud portal

maintained by LSI and has produced more than four million records from that cache to Thomas

Nelson. (Doc. No. 895 at 7.) EPAC states that these data appear to be “a mirror copy of information

that would have been transferred to or created by” LSI from January 2010 through 2012. (Doc.



                                                  33
No. 855-5 at 1.) Although Thomas Nelson disputes the format and comprehensiveness of this

production, it does not dispute that it contains some portion of the requested data. 4

       Thomas Nelson, for its part, apparently both believes that at least some portion of these

data sets are held by LSI and has forfeited its opportunities to obtain them. In August 2016, after

EPAC had asserted that LSI retained this information, Thomas Nelson narrowed the scope of a

request for production of documents made to LSI from one that would have included the

production data to one that focused only on LSI’s “operational due diligence of EPAC2’s print

capabilities.” In 2018, Thomas Nelson noticed the Rule 30(b)(6) depositions of two LSI corporate

representatives and issued subpoenas that included EPAC2’s capabilities as deposition topics and,

again, would have included production of these records. (Doc. No. 702.) It appears that Thomas

Nelson did not pursue any questioning about the EPAC2 production data or the requested

documents in either deposition. (Doc. No. 984.)

       Finally, Thomas Nelson has made no showing of EPAC’s intent to prevent the use of the

production data in this litigation. Thomas Nelson bases its argument that EPAC acted with such

intent on a statement made in EPAC’s 2016 briefing on the original motion to compel the

production of these data in which it stated that production would include “tens of millions of

records.” If EPAC had the tens of millions of records in 2016 so as to make that argument, Thomas

Nelson argues, it must have destroyed them to avoid their production. It appears to the Court,




       4
          In a letter from EPAC’s counsel to Thomas Nelson regarding this production, EPAC’s
counsel states that “the information reflections the orders for only five of over 4,000 publishers
who ultimately used the EPAC2 facilities in Edison, New Jersey and Farfield, Ohio, and even for
these customers it does not reflect any orders placed through LSI’s separate ordering system for
customers that would have been used from 2012-2015.” (Doc. No. 855-5 at 1-2.) It is not clear to
the Court whether the referenced 4,000 customers were EPAC’s customers during the relevant
2010–2012 timeframe—in which case, 5 would be a very small percentage of the whole—or all of
the customers of EPAC and LSI who ultimately used the EPAC2 technology.
                                                 34
however, that EPAC’s statement reflects carelessness and puffery in its litigation of this case and

not an intent to spoliate evidence. 5

        Thomas Nelson has not established the necessary proof to warrant the dispositive sanction

it seeks of preventing EPAC from claiming lost profits damages or introducing the testimony of

its expert witness, Dr. Mahla. Thomas Nelson has not shown that the data cannot be obtained from

another source, including the portal data EPAC has recently produced, and has apparently waived

its opportunities either to replace the data or make that argument conclusively. At best, the Court

could impose a remedy of additional discovery to determine if LSI has retained the production

data and its role in removing the data from the servers returned to EPAC. But Thomas Nelson has

had that opportunity at least twice in this litigation already and has not taken advantage of it. On

this record, therefore, no Rule 37(e) sanction is warranted. The motion (Doc. No. 398) is DENIED.

        B. Thomas Nelson’s Motion for Sanctions Regarding Spoliation of Emails (Doc. No.
           572)

        Thomas Nelson bases its second motion for spoliation sanctions under Rule 37(e) on an

argument that EPAC “has failed to preserve many important emails (or has chosen not to produce

them in defiance of Court orders).” (Doc. No. 572.) Thomas Nelson states that it has found

“dozens” of emails in its productions and LSI’s productions that should have been produced by

EPAC—it cites four examples—and that this creates an inference that “there are necessarily an

unknown number of internal EPAC emails and emails with LSI that EPAC has lost and not

produced.” (Id.) Thomas Nelson also questions EPAC’s 2016 assertion that it performed a manual




        5
          EPAC confirmed in the December 27, 2018 hearing before the Magistrate Judge that it
did not have the production data when it made this statement.
                                                35
review of its email production for responsiveness (Doc. No. 575-1). 6 Thomas Nelson seeks an

adverse inference jury instruction under Rule 37(e)(2) that EPAC lost email it had a duty to

preserve and that the jury may therefore presume that, “in the lost emails, EPAC admitted that the

EPAC2 platform could not meet the quality and production requirements of the MSA.” (Doc. No.

572 at 1-2.)

       In response, EPAC states that Thomas Nelson has had the emails on which it bases its

argument since “a[t] least as early as 2015,” yet did not make its spoliation argument until the eve

of trial. (Doc. No. 614.) Although EPAC does not dispute that it did not produce the four emails

in question, it argues that those emails do not create an inference that EPAC failed to produce other

communications of the damning nature that Thomas Nelson alleges. (Id. at 3-8.) Finally, EPAC

argues that Thomas Nelson cannot make a prima facie case under Rule 37(e) because the emails

have been obtained from other sources. (Id.)

       The fact that Thomas Nelson has identified at least four apparently relevant emails that

EPAC failed to produce is troubling. That fact alone, however, does not support the conclusion of

spoliation that Thomas Nelson asks the Court to reach. Finding such intent under Rule 37(e)(2)

requires more. 7 See Zubulake v. UBS Warburg LLC, 229 F.R.D. 422, 427 (S.D.N.Y. 2004)

(finding willful spoliation and inferring a body of unproduced email based on one recovered



       6
         Although Thomas Nelson states that EPAC produced only 69 pages of email containing
13 distinct email chains, that is not the extent of EPAC’s email production, which it has previously
represented contained at least 18,360 pages of production. (Doc. No. 68-2.)
       7
          For example, the proof on which Magistrate Judge Bryant appointed the Special Master
to investigate possible spoliation in this case included deposition testimony from Thomas Nelson
employees as to email archives that were not searched and the existence of specific unproduced
communications, in addition to emails produced to EPAC by LSI that should also have been
produced by Thomas Nelson. (Doc. No. 68.) On that record and the proof developed by the Special
Master, the Court still did not find intentional spoliation.


                                                 36
unproduced email, references made to other unproduced correspondence, and “extensive proof”

that employees were deleting relevant emails). Further, it appears that Thomas Nelson has obtained

the emails EPAC did not produce from other sources. That fact ends the Court’s Rule 37(e)

inquiry. 8 Thomas Nelson also makes no showing of the intent required to reach the adverse

inference instruction it seeks under Rule 37(e)(2). Thomas Nelson’s motion (Doc. No. 572) is

therefore DENIED.

       C. Supplemental Motion for Spoliation of Financial Data (Doc. No. 776) and EPAC
          Motion In Limine No. 7 (Doc. No. 817)

       Finally, Thomas Nelson asks that EPAC be precluded from introducing any evidence of

lost profits at trial based on its failure to produce its financial statements for 2010 through 2015.

(Doc. No. 776.) Again, it is troubling that EPAC did not argue in response to Thomas Nelson’s

motion to compel production of these statements that it did not create them in the regular course

of business, coming to that argument only after the deadline for the statements’ production. While

Thomas Nelson protests the format of the production and its disbelief that EPAC did not create

financial statements in its regular course of business, it does not dispute that it has received this

information. It appears that the majority of the relevant data have been reproduced and provided

to Thomas Nelson. To the extent Thomas Nelson questions EPAC’s financial practices or the

provenance of these data, it may explore those topics and challenge EPAC’s proof of damages at

trial. A Rule 37(e) sanction of excluding all proof of lost profit damages, however, is not warranted

on this record. The supplemental motion (Doc. No. 776) is DENIED. Accordingly, because there




       8
        Thomas Nelson does not argue that it has been prejudiced by a delay in production of
these emails, the basis on which the Court imposed a remedy under Federal Rule of Civil Procedure
16 in EPAC’s favor in its ruling on the Special Master’s Report and Recommendation. (Doc. No.
435.)
                                                 37
has been no judicial finding that EPAC engaged in spoiliation, its Motion In Limine No. 7 (Doc.

No. 817) is GRANTED.

   4. Thomas Nelson’s Contempt Motions

       Thomas Nelson asks the Court to order EPAC to show cause why it should not be found

in contempt for failure to comply with the Magistrate Judge’s order compelling EPAC and Thomas

Nelson to produce additional discovery (Doc. No. 727). Specifically, Thomas Nelson cites EPAC’s

(1) failure to produce production order data in an “intelligible” format; (2) failure to produce

documents regarding testing of the EPAC2 technology; (3) failure to produce the full asset

purchase agreement between EPAC and LSI; (4) failure to produce EPAC’s tax returns for the

years 2010 and 2011; and (5) failure to produce any financial statements for the years 2010 through

2015. (Doc. No. 853.) Thomas Nelson also asks for leave to file a motion for the Court to order

EPAC to show cause why it should not be held in contempt for failure to produce email from the

Gmail accounts of its former employees Scott Andersen and Greg Vincent. (Doc. No. 967.) The

contempt motions will be denied.

       I.      Legal Standard

       “In order to hold a litigant in contempt, the movant must produce clear and convincing

evidence that shows that he violated a definite and specific order of the court requiring him to

perform or refrain from performing a particular act or acts with knowledge of the court’s order.”

Elec. Workers Pension Tr. Fund of Local Union 58, IBEW v. Gary's Elec. Serv. Co., 340 F.3d

373, 379 (6th Cir. 2003). Willfulness or intent to disobey the court are not elements of civil

contempt. Rolex Watch USA, Inc. v. Crowley, 74 F.3d 716, 720 (6th Cir.1996). A party’s showing

that it took all reasonable steps to achieve substantial compliance or that compliance with the

court’s order is impossible will avoid a contempt judgment. IBEW, 340 F.3d at 379.



                                                38
       II.     Analysis

       The record now before the Court does not warrant an order that EPAC show cause why it

should not be found in contempt on the bases raised by Thomas Nelson. While EPAC’s compliance

with the Court’s orders compelling discovery has not been exemplary, it appears that EPAC has

taken reasonable steps to comply with those orders.

       A. Thomas Nelson’s Motion Regarding EPAC’s Production of Compelled Discovery

       Thomas Nelson finds fault in EPAC’s production of five categories of discovery compelled

by the Magistrate Judge’s order (Doc. No. 727). First, Thomas Nelson claims that the production

data EPAC has provided is gibberish. In its motion to compel, Thomas Nelson attached print-outs

of the data showing incomprehensible chains of letters and numbers. The Court agreed that it could

not interpret these data and ordered EPAC to produce the information “in its native format or ‘a

reasonably usable form,’” in compliance with Rule 34(b)(2)(E). (Doc. No. 727.) EPAC now states

that the data have been provided in their native electronic data interchange (EDI) format, which

“is for computers, not humans” and “is the very data, per Thomas Nelson’s specifications, that was

sent by Thomas Nelson to EPAC as the order for books.” (Doc. No. 895.) Thomas Nelson has not

challenged this statement or stated that it does not have the ability to process data in EDI format.

       Second, EPAC confirmed in the December 27, 2018 hearing before the Magistrate Judge

that three categories of discovery sought by Thomas Nelson are not available to it and therefore

not able to be produced. First, EPAC stated that it has no documents reflecting any testing of the

EPAC2 system in its possession. Second, EPAC stated that its accountant retained its tax returns

only for a four-year period and that its 2010 and 2011 returns are therefore no longer available.

Finally, EPAC has repeatedly represented to the Court that it did not regularly create financial

statements and that it has provided the relevant financial data that would be contained in such



                                                 39
statements to Thomas Nelson. EPAC’s compliance with the Court’s order thus appears to be as

comprehensive as possible given the records in its control.

       B. Thomas Nelson’s Motion for Leave to File a Motion Addressing Production of the
          Andersen and Vincent Corporate Gmail Accounts

       Thomas Nelson argues that EPAC has failed to comply with the Magistrate Judge’s order

that it produce the contents of corporate Gmail accounts maintained by its former employees Scott

Andersen and Greg Vincent. In the December 27, 2018 hearing before the Magistrate Judge, EPAC

stated that it has accessed and reviewed Andersen’s account and found no relevant emails to

produce. EPAC stated that it has unsuccessfully attempted to obtain the password to Vincent’s

account from Vincent and from Google.

       While the parties’ focus on this issue has been diverted to EPAC’s quest to obtain the

passwords to these accounts, that appears to be something of a wild goose chase. In an August 16,

2018 hearing before the Magistrate Judge, counsel for LSI produced what it represented to be the

contents of these Gmail accounts to the Magistrate Judge in hard copy for its in camera review.

(Doc. No. 739.) Based on the in camera review, the Magistrate Judge ordered EPAC to produce

the email accounts’ contents to Thomas Nelson. After the August 16, 2018 conference, LSI

produced the hard copy of the emails to EPAC. Thomas Nelson also subpoenaed the accounts’

contents to be produced at their depositions; neither Andersen nor Vincent moved to quash those

subpoenas. Thomas Nelson therefore also had the opportunity to obtain this information from

Andersen and Vincent directly and to address it in their depositions. Moreover, the relevant

contents of the Gmail accounts that were the subject of the Magistrate Judge’s order exist in hard

copy and were produced to EPAC in hard copy by LSI. 9



       9
        The password issue may have arisen because EPAC interpreted the Magistrate Judge’s
August 20, 2018 order (Doc. No. 739) to require production of more than what it was given by
                                                40
       III.    Conclusion

       For these reasons, Thomas Nelson’s motion for an order to show cause (Doc. No. 853) and

motion for leave to file a motion for an order to show cause (Doc. No. 967) why EPAC should not

be found in contempt of court are DENIED.

   5. Thomas Nelson’s Motion to Exclude the Proposed Testimony of Plainitff’s Damages
      Expert, Vic Alexander (Doc. No. 805)

       Pending before the Court is Thomas Nelson’s “Motion to Exclude The Proposed

Testimony Of Plaintiff’s Damages Expert, Vic Alexander.” (Doc. No. 805.) Thomas Nelson has

responded in opposition. (Doc. No. 878.) For the following reasons, Thomas Nelson’s motion will

be granted.

       A. Alexander’s Report

       EPAC engaged Vic Alexander, a Certified Public Accountant, as an expert witness to

calculate Thomas Nelson’s gain, or “profit realized,” resulting from:

       Thomas Nelson’s [alleged] fraudulent, unfair, and deceptive actions in negotiating
       with EPAC to enter into, and Thomas Nelson’s subsequent efforts to avoid its
       obligations under a multi-year requirements contract with EPAC by fraudulently
       asserting fabricated and bogus breaches of such agreement by EPAC.

(Doc. No. 717 at 2.)

       In connection with this undertaking, Alexander reviewed the pleadings, other expert

reports, the Master Service Agreement (“MSA”), Statement of Work, and other ancillary

documents. (Id. at 19.) The majority of Alexander’s expert report concerns the financial gains that

non-party Kohlberg & Company (“Kohlberg”) realized following their acquisition and subsequent




LSI. The reference to “any remaining unproduced” email, however, addressed the fact that
Andersen was expected to produce the contents of his email account at his deposition taking place
the following morning.


                                                41
sale of Thomas Nelson. (See id. at 7-14.) Ultimately, in Alexander’s “Summary of Findings and

Opinions,” he opines that he “was not provided sufficient information to compute the gains

realized by Thomas Nelson resulting from the alleged breach as the various EPAC agreements,

and the alleged fraud by Thomas Nelson beginning in August 2010.” (Id. at 14.) Nonetheless,

Alexander’s report contains two subsidiary conclusions: (1) Thomas Nelson’s enterprise value

increased $92.8 million from its debt restructuring transaction in June 2010 to its acquisition by

HarperCollins in October 2011; and (2) Kohlberg realized a gain of $51.6 million from its original

investment in Thomas Nelson in 2009 to its ultimate sale to HarperCollins in October 2011. (Id.)

       B. Thomas Nelson’s Motion to Exclude Alexander’s Proposed Testimony

       Thomas Nelson then filed its instant motion to exclude Alexander’s proposed testimony.

(Doc. No. 805.) Thomas Nelson argues that Alexander’s expert opinions are irrelevant, unreliable,

and prejudicial. (Id. at 3.) Thomas Nelson notes that Alexander’s report “offers far-flung opinions

about purported increased in Thomas Nelson’s value and alleged profits realized by a non-party

[Kohlberg] from an unrelated transaction.” (Id. at 4.) Thomas Nelson argues that under New York

law, which governs the MSA, and the MSA’s express terms, EPAC’s alleged damages are tied to

its own losses, not the gains of Thomas Nelson or Kohlberg. (Id.) Thus, Thomas Nelson concludes

that Alexander’s opinions do not “fit” the relevant law and must be excluded. (Id. at 4-5.)

       Second, Thomas Nelson argues that, even if EPAC was entitled to incorporate Thomas

Nelson and Kohlberg’s gains into its damages calculation, Alexander’s report does not provide it

with a basis to do so. (Id. at 5.) Alexander’s report does not connect his financial analysis to the

alleged misconduct or explain how it is relevant to calculating EPAC’s damages. (Id.) Moreover,

Alexander’s report “acknowledges that it does not rely upon sufficient facts or data,” and,

therefore, it must be excluded. (Id. at 6.) Finally, Thomas Nelson argues that Alexander’s



                                                42
testimony would be unfairly prejudicial, confuse the issues, mislead the jury, and waste time. (Id.

at 8-9.)

           EPAC responds that, although Alexander was unable to provide a damages calculation,

Thomas Nelson’s untimely and flawed production of data and Kohlberg’s refusal to produce

documents were to blame for Alexander’s inconclusive report. (Doc. No. 878 at 2.) EPAC argues

that Alexander essentially seeks to “find the amount in which Thomas Nelson profited from its

fraud,” which necessarily requires calculation of the gains Thomas Nelson, and its shareholders

(i.e., Kohlberg), received. (Id. at 4-5.) Further, EPAC contends that, because these damages are

related to its fraud claim, Thomas Nelson’s arguments regarding New York contract law and the

MSA are inapposite. (Id.)

           EPAC next asserts that Thomas Nelson cannot wrongfully withhold data and then attack

Alexander’s inconclusive report on that basis. (Id. at 5.) EPAC argues that it has filed additional

discovery motions to obtain the necessary data but those motions either (1) have not been complied

with (in regards to data held by Thomas Nelson); or (2) are awaiting the Court’s ruling (in regards

to data held by Kohlberg). (Id. at 5-6.) Finally, EPAC contends that Alexander’s expert opinion is

not overly prejudicial and will not confuse the jury. (Id. at 7.) EPAC requests that Thomas Nelson’s

Motion to Exclude Alexander’s Proposed Testimony be denied, or, in the alternative, stayed until

such a time that Alexander is provided the data he needs and supplements his report. (Id.)

           C. Applicable Law

           Federal Rule of Evidence 702 governs the admissibility of an expert witness’s testimony

at trial. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). Under Rule 702,

           A witness who is qualified as an expert by knowledge, skill, experience, training,
           or education may testify in the form of an opinion or otherwise if:
              (a) the expert’s scientific, technical, or other specialized knowledge will help
                  the trier of fact to understand the evidence or to determine a fact in issue;

                                                   43
           (b) the testimony is based on sufficient facts or data;

           (c) the testimony is the product of reliable principles and methods; and

           (d) the expert has reliably applied the principles and methods to the facts of the
               case.
       “[T]he trial judge has discretion in determining whether a proposed expert’s testimony is

admissible based on whether the testimony is both relevant and reliable.” Palatka v. Savage Arms,

Inc., 535 Fed. Appx. 448, 453 (6th Cir. 2013) (quotation omitted). The court’s task is to assess

“whether the reasoning or methodology underlying the testimony is scientifically valid and . . .

whether that reasoning or methodology properly can be applied to the facts in issue.” Daubert, 509

U.S. at 592–93.

       The district court acts as the “gatekeeper” on opinion evidence, Gen. Elec. Co. v. Joiner,

522 U.S. 136, 142 (1997), and must exercise its gatekeeping function “with heightened care.”

United States v. Cunningham, 679 F.3d 355, 380 (6th Cir. 2012). The court will not exclude expert

testimony “merely because the factual bases for an expert’s opinion are weak.” Andler v. Clear

Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir. 2012).

       Rule 702 does not “require anything approaching absolute certainty.” Tamaraz v. Lincoln

Elec. Co., 620 F.3d 665, 671–72 (6th Cir. 2010) (citing Daubert, 509 U.S. at 590). Under Daubert,

experts are “permitted wide latitude in their opinions, including those not based on firsthand

knowledge, so long as the expert’s opinion has a reliable basis in the knowledge and experience

of the discipline.” Dilts v. United Grp. Servs., LLC, 500 Fed.Appx. 440, 445 (6th Cir. 2012)

(quoting Daubert, 509 U.S. at 592). “Daubert and Rule 702 require only that the expert testimony

be derived from inferences based on a scientific method and that those inferences be derived from

the facts of the case at hand, not that they know the answer to all the questions a case presents[.]”

Jahn v. Equine Servs. PSC, 233 F.3d 382, 390 (6th Cir. 2000). By the same token, “the

                                                 44
‘knowledge’ requirement of Rule 702 requires more than subjective belief or unsupported

speculation.” Tamraz, 620 F.3d at 670 (quoting Daubert, 509 U.S. at 590). Lastly, the “party

proffering expert testimony must show by a preponderance of the evidence that the expert whose

testimony is being offered is qualified and will testify to scientific knowledge that will assist the

trier of fact in understanding and disposing of issues relevant to the case.” Pride v. BIC Corp., 218

F.3d 566, 578 (6th Cir. 2000) (citing Daubert, 509 U.S. at 592 n.10).

       D. Analysis

       Here, the Court concludes that Alexander’s opinion lacks sufficient facts and data, and,

therefore, Alexander’s proposed testimony must be excluded pursuant to Federal Rule of Evidence

702. Alexander’s report fully acknowledges that he was unable to calculate Thomas Nelson’s gain

resulting from the alleged breach as to the various EPAC agreements and alleged fraud. (Doc. No.

717 at 14.) Therefore, Alexander’s report necessarily lacks sufficient facts or data. See Fed. R

Evid. 702. The only issue before the Court is whether Thomas Nelson and Kohlberg’s alleged

wrongful withholding of certain data requires a denial of its instant motion.

       As noted, EPAC maintains that, but for Thomas Nelson and Kohlberg’s wrongful

withholding of data, Alexander would be able to complete his report. (Doc. 878 at 5-7.) EPAC

argues that it has filed a Motion to Compel Thomas Nelson (Doc. No. 749) to produce this data,

and this motion is pending before the Court. (Id. at 6.) EPAC also acknowledges that it is in a

discovery dispute with Kohlberg over the needed data. (Id. at 6-7.) EPAC argues that Alexander’s

admission that he cannot complete his calculations makes him “more reliable, not less.” (Id. at 7.)

       First, as to EPAC’s Motion to Compel, that motion contains no specific argument regarding

the precise documents Kohlberg possesses that are necessary to complete Alexander’s report. (See

Doc. No. 749.) Moreover, in any event, EPAC’s Motion to Compel has been denied. (Doc. No.



                                                 45
962.) Further, Alexander’s report was filed in August 2018, and, to date, EPAC has made no

attempt to revise or otherwise update the report. The Court considers Alexander’s report as is and

concludes that Alexander’s expert opinion is not based on sufficient data or facts. See Fed. R. Evid.

702. Accordingly, Thomas Nelson’s Motion to Exclude The Proposed Testimony Of Plaintiff’s

Damages Expert, Vic Alexander (Doc. No. 805) is GRANTED.


    6. EPAC’s Motion to Exclude Opinions of Defendant’s Expert John J. Conley (Doc. No.
       819)
       Pending before the Court is EPAC’s “Motion to Exclude Opinions of Defendant’s Expert

John J. Conley.” (Doc. No. 819.) Thomas Nelson has responded in opposition. (Doc. No. 862.)

For the following reasons, EPAC’s motion will be denied.

        A. EPAC’s Motion To Exclude Conley Testimony

        EPAC first argues that Conley is not qualified to provide expert testimony on the

manufacturing of on-demand print books (Doc. No. 819 at 5.) EPAC asserts that Conley’s

background includes no education or experience related to the manufacturing of on-demand print

books or that qualifies him to provide an expert opinion on book manufacturing. (Id. at 6.) EPAC

next argues that Conley’s methodology is not sufficiently reliable. (Id.) Specifically, EPAC claims

that Conley’s expert opinion and report (Doc. No. 819-1) relies on information derived from LSI’s

“stress test” performed on the EPAC2 system; that LSI’s “stress test” is irrelevant because the test

was conducted after Thomas Nelson’s repudiation of the MSA, and, therefore, Conley’s opinion

is based on irrelevant evidence. (Id. at 7-8.) Allowing Conley’s opinion based on LSI’s “stress

test” would “mislead the jury into thinking that if the EPAC2 system did not satisfy LSI’s stress

testing then Thomas Nelson had a right to terminate the MSA and did not breach the agreement.”

(Id. at 8.)



                                                 46
       EPAC also contends that Conley failed to review certain evidence related to EPAC’s

allegedly successful performance under the MSA, including emails related to EPAC’s

performance, books produced under the MSA, and other production data. (Id. at 9.) Further, EPAC

argues that Conley’s conclusion—that EPAC could not have performed its obligations under the

MSA due to capacity issues—is based on flawed methodology that is not accepted in the relevant

industry. (Id. at 10.) Moreover, EPAC claims that Conley, in reviewing the LSI “stress test”

information, selectively interpreted the information to fit his narrative. (Id. at 10-11.) Finally,

EPAC asserts that, even taking Conley’s opinion at face value, the opinion does not assist the trier

of fact because it is based on evidence that is within the purview of a lay person. (Id. at 11-12.)

       Thomas Nelson responds that Conley is qualified to testify consistent with his report and

this testimony will help the jury understand the complicated issues in this case. (Doc. No. 862 at

1.) First, Thomas Nelson contends that Conley has relevant expertise because: (1) he worked in

the Book Group of R.R. Donnelly & Sons for 28 years; (2) he designed and installed automated

in-line books production systems involving digital presses; (3) he worked for Xerox for a number

of years helping implement digital books manufacturing solutions; and (4) currently works for his

own consulting firm focused on the strategic needs of the printing and book-publishing industry.

(Id. at 1-2.) Next, Thomas Nelson argues that Conley’s testimony will help explain the basic

components of an automated digital book manufacturing operation, such as the EPAC2 system,

and factors that can affect capacity and quality. (Id. at 2.) Thomas Nelson argues that EPAC’s

specific criticisms of Conley’s report and testimony go to the weight, rather than the admissibility,

of the testimony. (Id. at 3.) Finally, Thomas Nelson notes that EPAC does not contest a key part

of Conley’s report, namely that EPAC never produced case-bound books using its EPAC2 digital




                                                 47
printing system. (Id. at 4.) Accordingly, Thomas Nelson requests that the Court deny EPAC’s

instant motion. (Id. at 5.)

        B. Applicable Law

        Federal Rule of Evidence 702 governs the admissibility of an expert witness’s testimony

at trial. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). Under Rule 702,

        A witness who is qualified as an expert by knowledge, skill, experience, training,
        or education may testify in the form of an opinion or otherwise if:
            (a) the expert’s scientific, technical, or other specialized knowledge will help
                the trier of fact to understand the evidence or to determine a fact in issue;

            (b) the testimony is based on sufficient facts or data;

            (c) the testimony is the product of reliable principles and methods; and

            (d) the expert has reliably applied the principles and methods to the facts of the
                case.
        “[T]he trial judge has discretion in determining whether a proposed expert’s testimony is

admissible based on whether the testimony is both relevant and reliable.” Palatka v. Savage Arms,

Inc., 535 Fed. Appx. 448, 453 (6th Cir. 2013) (quotation omitted). The court’s task is to assess

“whether the reasoning or methodology underlying the testimony is scientifically valid and . . .

whether that reasoning or methodology properly can be applied to the facts in issue.” Daubert, 509

U.S. at 592–93.

        The district court acts as the “gatekeeper” on opinion evidence, Gen. Elec. Co. v. Joiner,

522 U.S. 136, 142 (1997), and must exercise its gatekeeping function “with heightened care.”

United States v. Cunningham, 679 F.3d 355, 380 (6th Cir. 2012). The court will not exclude expert

testimony “merely because the factual bases for an expert’s opinion are weak.” Andler v. Clear

Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir. 2012). Indeed, rejection of expert testimony is

the exception rather than the rule—the gatekeeping function established by Daubert was never


                                                 48
“intended to serve as a replacement for the adversary system.” See Rose v. Matrixx Initiatives,

Inc., 2009 WL 902311, at *7 (W.D. Tenn. 2009) (citing Fed. R. Evid. 702 advisory committee’s

note).

         Rule 702 does not “require anything approaching absolute certainty.” Tamaraz v. Lincoln

Elec. Co., 620 F.3d 665, 671–72 (6th Cir. 2010) (citing Daubert, 509 U.S. at 590). Under Daubert,

experts are “permitted wide latitude in their opinions, including those not based on firsthand

knowledge, so long as the expert’s opinion has a reliable basis in the knowledge and experience

of the discipline.” Dilts v. United Grp. Servs., LLC, 500 Fed.Appx. 440, 445 (6th Cir. 2012)

(quoting Daubert, 509 U.S. at 592). “Daubert and Rule 702 require only that the expert testimony

be derived from inferences based on a scientific method and that those inferences be derived from

the facts of the case at hand, not that they know the answer to all the questions a case presents[.]”

Jahn v. Equine Servs. PSC, 233 F.3d 382, 390 (6th Cir. 2000). By the same token, “the

‘knowledge’ requirement of Rule 702 requires more than subjective belief or unsupported

speculation.” Tamraz, 620 F.3d at 670 (quoting Daubert, 509 U.S. at 590). Lastly, the “party

proffering expert testimony must show by a preponderance of the evidence that the expert whose

testimony is being offered is qualified and will testify to scientific knowledge that will assist the

trier of fact in understanding and disposing of issues relevant to the case.” Pride v. BIC Corp., 218

F.3d 566, 578 (6th Cir. 2000) (citing Daubert, 509 U.S. at 592 n.10).

         C. Analysis

         First, the Court finds that Conley is a qualified expert in the subject of book manufacturing.

For the past thirty-plus years, Conley has served in various positions in R.R. Donnelley and Xerox,

all involving the manufacture and production of books. (See Doc. No. 819-1 at 12.) Conley has

extensive experience with digital print systems and agreements related to the production of books



                                                  49
using a digital and other print systems. (Id.) Conley has developed several digital print solutions

and previously served as the Vice President of Digital Print, leading application of the first digital

print technology at R.R. Donnelley. (Id. at 13.) Based on Conley’s extensive experience, the Court

finds him a qualified expert on book manufacturing, notwithstanding his original degree in

political science. See Mackenzie v. JLG Inuds., 2014 WL 7375546, at *5 (W.D. Ky. Dec. 29,

2014) (“[S]uch an educational requirement would violate the rule that an expert may be qualified

on experience alone.”)

       As to EPAC’s arguments that Conley’s methodology is unreliable, the Court finds that

EPAC’s arguments essentially challenge the LSI “stress test” data itself, rather than Conley’s

methodology. To the extent that EPAC argues the LSI “stress test” data is “irrelevant evidence,”

those arguments are more appropriate in a motion in limine, and, indeed, EPAC has filed a motion

in limine on this very subject, which has been denied. (See Doc. No. 813.) Further, this argument

goes to the factual basis of Conley’s opinion and “mere weakness in the factual basis of an expert

witness’s opinion bear[s] on the weight of that evidence rather than its admissibility.” McClean v.

Ontario LTD., 224 F.3d 797, 801 (6th Cir. 2000). EPAC’s additional arguments that Conley failed

to review other relevant information and ignored crucial facts also bear on the factual basis for

Conley’s opinion, and, therefore, affect the weight, rather than the admissibility, of Conley’s

testimony. Id.; see also Daubert, 509 U.S. at 596 (stating that “[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof” are still

available). Finally, although EPAC attacks Conley’s methodology and conclusion, those

arguments do not show that Conley’s opinion is “so fundamentally unsupported that it can offer

no assistance to the jury.” See Hartley v. Dillard’s, Inc., 310 F. 3d 1054, 1061 (8th Cir. 2002) (“As

a general rule, the factual basis of an expert opinion goes to the credibility of the testimony, not



                                                 50
the admissibility . . . [o]nly if the expert’s opinion is so fundamentally unsupported that it can offer

no assistance to the jury must such testimony be excluded.”).

       Finally, contrary to EPAC’s assertion, the Court concludes that Conley’s expert opinion is

based on evidence that is outside the purview of a lay person. Conley’s opinion is replete with

technical observations and conclusions regarding the EPAC2 system, including the system’s

robust maintenance requirements (starting/stopping and “buffering” issues) and alleged quality

and consistency issues (trimming, binding, halftone quality). (See Doc. No. 819-1 at 3-9.) The

Court finds that these matters are beyond the understanding of the average lay person and Conley’s

proffered expert testimony will generally help the jury. United States v. Frazier, 387 F. 3d 1244,

1262-63 (“[E]xpert testimony is admissible if it concerns matters that are beyond the understanding

of the average lay person.”). Moreover, the Court is convinced that Conley’s opinion offers an

independent evaluation of the capacity and capabilities of the EPAC2 system and is not merely a

regurgitation of the LSI “stress test” data. See In re Longtop Fin. Tech. Ltd. Securities Litig., 32

F. Supp. 3d 453, 460 (“[A]n expert may not offer testimony that simply regurgitates what a party

has told him or constructs a factual narrative based on record evidence.”). Consequentially, the

Court concludes that Conley’s expert report and proffered testimony satisfy the standards set out

in Fed. R. Evid. 702 and Daubert.

       D. Conclusion

       For the reasons set out above, EPAC’s “Motion to Exclude Opinion of Defendant’s Expert

John J. Conley” (Doc. No. 818) is DENIED.


   7. EPAC’s Motions for Leave to File Motion to Exclude Opinions of Defendant’s Expert
      Christopher M. Lovin and Charles Baum (Doc. Nos. 1015, 1016)

       Before the Court are EPAC’s Motions for Leave to File Motions to Exclude Opinions of

Defendant’s Experts Christopher M. Loving and Charles Baum. (Doc. Nos. 1015, 1016.) Thomas

                                                  51
Nelson has responded in opposition. (Doc. No. 1019.) The Court agrees with Thomas Nelson that

these motions are futile. The Court set an August 31, 2018 deadline for motions in limine and “any

motions objecting to expert testimony.” (Doc. No. 445 at 2.) EPAC’s proposed motions are well

outside this deadline and EPAC offers nothing to explain its late filing. Therefore, EPAC’s

Motions for Leave to File Motions to Exclude Opinions of Defendant’s Expert Christopher M.

Loving and Charles Baum are DENIED.

   8. EPAC’s Motions to Continue (Doc. Nos. 971, 1009)

       Before the Court is EPAC’s Motion to Continue Trial. (Doc. No. 971.) EPAC has also filed

a Motion to Supplement its Motion to Continue Trial, to which Thomas Nelson has responded

(Doc. No. 1020) and EPAC has replied (Doc. No. 1021). EPAC seeks a continuance to allow

sufficient time to process and incorporate the Delta Set documents and ERP/WMS tapes into its

trial strategy. (Doc. No. 1021 at 2.) Thomas Nelson argues that it has complied with all its

discovery obligations and requests that EPAC’s motion to continue be denied. (Doc. No. 1020 at

1-4.) The Court acknowledges that the Delta Set and ERP/WMS processes will extend to trial.

However, this is not a sufficient reason to continue this 2012 case. The parties have had ample

time to engage in discovery. There is no good cause to continue trial of this 2012 case. To the

extent that EPAC seeks to present such documents at trial, it may request permission to present

those documents to its proof. Accordingly, EPAC’s Motions to Continue (Doc. Nos. 971, 1009)

are DENIED. Finally, to the extent that the parties wish to file a Motion to Review of the

Magistrate Judge’s privilege log and Delta Set protocol order, any such motion must be filed by

January 5, 2019 at 11:59p.m., and any response must be filed by January 6, 2019 at 11:59p.m.

No replies will be allowed.




                                               52
   9. Thomas Nelson’s Motion for Leave to File Thomas Nelson’s Rule 26(a)(3)(B) Motion
      (Doc. No. 991.)

       Thomas Nelson seeks leave to file its Rule 26(a)(3)(B) Motion. (Doc. No. 991.) Thomas

Nelson argues that EPAC’s amended Exhibits List (Doc. No. 982), which consists of 1,101 items,

is, in actuality, a staff-generated list of deposition exhibits and other documents compiled during

the life of the case. (Doc. No. 991-1.) Accordingly, Thomas Nelson contends that good cause

exists, pursuant to Federal Rule of Civil Procedure 26(a)(3)(B), for it to be excused from having

to pull and review EPAC’s 1,101 items to raise “any objection, together with the grounds for it,

that may be made to the admissibility of” those proposed exhibits. (Id. at 1-2.) Thomas Nelson

also requests that the Court order EPAC to promptly submit an actual trial exhibit list. (Id. at 2.)

The Court finds that the sheer length of EPAC’s exhibit list does not constitute good cause, and,

therefore, Thomas Nelson’s proposed Rule 26(a)(3)(B) Motion is futile. Thomas Nelson’s Motion

for Leave to File Thomas Nelson’s Rule 26(a)(3)(B) Motion is DENIED. Thomas Nelson shall

file its objections by January 7, 2019 at 9:00a.m.

   10. Deposition Motions (Doc. Nos. 992, 1011, 1017)

       First, the parties have filed a Joint Motion to File via Flash Drive Transcripts Containing

the Parties’ Deposition Designations and Objections. (Doc. No. 992.) Pursuant to Local Rule

39.01(c)(4), EPAC and Thomas Nelson each designated and counter-designated deposition

testimony using contrasting electronic color highlighting and objected to certain designated

testimony of the other in 18 deposition transcripts. (Id. at 1.) EPAC attempted to file these 18

color-coded deposition transcripts, but the Clerk of Court required that the parties obtain the

Court’s permission to file the highlighted and notated transcripts via flash drive. (Id.) Second,

EPAC has filed a Motion to File Video Deposition Designations (Doc. No. 1011) and Motion to

File Original Certified Deposition Transcripts (Doc. No. 1017). EPAC seeks to file these

                                                53
designations and transcripts with the Clerk of Court so that they may be made part of the record.

(See Doc. Nos. 1011, 1017.) The instant motions are DENIED. The parties shall make objections

to the designated deposition testimony live at trial.

    11. Revised Theories of the Case

        The parties SHALL FILE any revised theories of the case by January 7, 2019 at 9:00a.m.

The parties are advised that any edits and revised theories should condense, rather than expand on,

their original theories.

        IT IS SO ORDERED.




                                                        ____________________________________
                                                        WAVERLY D. CRENSHAW, JR.
                                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                 54
